DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
It may be desirable to improve the readability of claim 1 by inserting a comma in line 3: --nanomaterials disposed locally at specific locations within each of the plurality of layer, the--. Likewise, it may also be desirable to make the following modification: --and the composition of nanomaterials is selected from a particular source or sources of nanomaterials suspended in a working fluid which are deposited at specific locations--.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 describes a composition of nanomaterials and then provides a list of species for said composition. The claim then goes on to refer to a “first composition of nanomaterials” and a “second composition of nanomaterials”. However, it is unclear whether or not the claim is requiring that the species listed for the “composition of nanomaterials” also apply to the first composition of nanomaterials and second composition of nanomaterials. Put another way, in one interpretation the claim merely lists a “composition of nanomaterials”; and there is no connection between this composition of nanomaterials and the first/second composition of nanomaterials. In another interpretation, the claim can be construed as requiring that the first and second compositions of nanomaterials are limited to the species listed in the claim. Respectfully, it is unclear which of these two constructions Applicant intended to encompass with the current claim language. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallas.1
With respect to claim 1, Dallas discloses a mat of material comprising a plurality of layers. (Dallas Abstract; ¶¶ 8, 17.) The mat can include an active layer and an inactive layer. (Id. ¶ 24.) The active layer can comprise nanomaterials in the form of a fine fiber layer having active particulate material. (Id. ¶ 33.) Dallas teaches using a working fluid comprising, inter alia, a surfactant. (Dallas ¶ 78.) The inactive layer can comprise nanoparticles. (¶ 36.) 
In view of the foregoing, the following interpretations apply. The active layer is interpreted to be a first layer. The fine fibers are interpreted to be a first composition of nanomaterials within the first layer; and the particulate material is interpreted to be a second composition of nanomaterials within the first layer. The inactive layer is interpreted to be a second layer having a different composition of nanomaterials than the composition of nanomaterials in the first layer: at specific locations within said two layers. 
Additionally, claim 1 refers to process steps for forming layers (e.g., using a pressure gradient, a working fluid, etc.). Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the process steps included in claim 1 cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
In view of these findings, Dallas is found to anticipate pending claim 1.
With respect to claim 2, Dallas teaches using a working fluid comprising, inter alia, a surfactant. (Dallas ¶ 78.)
With respect to claim 3, a portion of the working fluid remains within the composition of nanomaterials deposited locally at specific locations within each of the layers. (Dallas ¶ 78.)
With respect to claim 4, the composition of nanomaterials deposited locally at eh specific locations comprises nanotubes. (Dallas ¶ 36.)
With respect to claims 5 and 6, nanotubes can be comprised of carbon. (Dallas ¶ 36.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dallas in view of Smithyman.2
With respect to claim 7, Dallas teaches that its nanotubes can be carbon nanotubes. (Dallas ¶ 36.) Nevertheless, Dallas does not appear to specify that its nanotubes are single-walled carbon nanotubes. Smithyman teaches that single-walled carbon nanotubes were suitable for forming a composite with particles. (Smithyman Abstract; FIG. 10; ¶¶ 48–49.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use single-walled carbon nanotubes as the carbon nanotubes in Dallas’ invention: in order to provide a suitable material for forming a composite with particles, as suggested by Smithyman. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
Claims 1–7 are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman in view of Dallas.
With respect to claim 1, the following analysis applies.
Overview of Smithyman
Smithyman discloses a composite comprising carbon nanotubes (CNTs) and one or more particles. (Smithyman Abstract.) The composite can have multiple layers. (Id. FIGs. 3, 10.) These layers can be formed in a layer-by-layer assembly. (Id. ¶ 85.) For example, a first layer can be formed of carbon nanotubes and a second layer can be formed of particles. (Id. ¶ 86.) The particles can be metal particles. (Smithyman ¶¶ 59–60, 117; claim 22.) The particles can also be nanoparticles. (Id. ¶ 55.) And each layer can be formed using a working fluid. (Smithyman ¶ 85.)
In view of the foregoing, the following interpretations apply. Smithyman is interpreted as disclosing a mat of material comprising a layer. The layer (i.e., “first layer”) can comprise CNTs and nanoparticles. That is, in a first specific location of a first layer, there are CNTs. And in a second specific location of the first layer, there are nanoparticles. These particles can be metal particles.
Additionally, claim 1 refers to process steps for forming layers (e.g., using a pressure gradient, a working fluid, etc.). Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the process steps included in claim 1 cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
Claim elements not expressly taught or suggested by Smithyman
Smithyman does not appear to expressly specify: (1) that, in addition to its first layer comprising CNTs and particles, there are a plurality of layers; and (2) that each layer has a different composition of nanomaterials than the other layers, at specific locations within each of the plurality of layers.
Plurality of layers
Smithyman teaches forming a plurality of layers wherein at least one layer has a different composition from another layer. (Smithyman FIGs. 3, 10.) Smithyman further teaches forming its composite using a layer-by-layer approach. (Id. ¶¶ 85–86.) Dallas teaches combining a layer comprising CNTs and particles with at least one layer having a different composition of nanomaterials: in order to provide a filter. (Dallas Abstract; ¶¶ 14–17, 24, 33–34, 36, 54.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Dallas with the teachings of Smithyman, viz., such that Smithyman’s first layer is combined with a second layer, wherein the first layer has a different composition of nanomaterials than the second layer, at specific locations within each of the two layers: in order to yield the predictable result of providing a filter. KSR, 550 U.S. at 415–16.
With respect to claim 2, Smithyman teaches that the working fluid can comprise surfactants. (Smithyman ¶ 72.)
With respect to claim 3, Smithyman teaches that a portion of the working fluid can remain within the composition of nanomaterials deposited locally at specific locations within each of the layers. (Smithyman ¶ 88.)
With respect to claim 4, Smithyman teaches that the composition of nanomaterials deposited locally at the specific locations can comprise nanotubes. (Smithyman ¶ 50.)
With respect to claims 5 and 6, Smithyman teaches that nanotubes can be comprised of carbon. (Smithyman ¶¶ 48–50.)
With respect to claim 7, Smithyman teaches that nanotubes can be single-wall carbon nanotubes. (Smithyman ¶¶ 48–50, 55, 114.)
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2010/0176068 A1, published July 15, 2010 (“Dallas”).
        2 US 2011/0111279 A1, published May 12, 2011 (“Smithyman”).